GOULD, District Judge,
concurring and dissenting:
I concur with the majority opinion insofar as it reverses that portion of the judgment which declares that the Commission has the power to set maximum rates for hospital services rendered to industrial patients, but dissent from that portion of the opinion which reverses the injunction against the plaintiffs, thereby sanctioning their efforts to collect excess charges directly from the patient.
There is nothing in our statutes which confers the power, express or implied, on the Commission to set maximum hospital charges, or to adopt schedules of such charges which the hospitals are required to follow.1 Nevertheless, it is clear that under U.C.A., 1953, § 35-1-81, the Commission has the responsibility to determine reasonable hospital charges in the individual case. If the charges are found to be reasonable, an order is made requiring the employer or its insurer to pay the same. If the charges exceed a reasonable amount however, the unreasonable portion thereof would not be recoverable from the employer or the patient under any legal theory.
I cannot agree that it was the intent of our Legislature, or within the philosophy of the Workmen’s Compensation Act, that an employee can be injured within the course and scope of his employment (perhaps through no fault of his own) and be liable for unreasonable hospital or medical expenses, with no remedy available to him. He cannot sue his employer for his only recourse is the remedy under the statute.2 We do not have any business sawing off the limb of the tree upon which the injured employee is sitting.
OAKS, J., having disqualified himself, does not participate herein.
GOULD, District Judge, sat.

. Note, however, that the Commission may adopt schedules of fees to be charged by physicians and surgeons, with which doctors must comply under U.C.A., 1953, § 35-1-98.


. U.C.A., 1953, § 35-1-60.